Citation Nr: 1753944	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a personality disorder and chronic adjustment disorder.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1978 to June 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in his March 2014 VA Form 9 the Veteran indicated he wished to appear for a Board videoconference hearing.  The Veteran was subsequently notified on two occasions of a hearing scheduled at the St. Petersburg RO on May 24, 2017, but failed to report for his hearing.  He has not since requested to have his hearing rescheduled, or provided a statement showing good cause for his failure to report for his initially scheduled Board hearing.  As such, his prior request for a Board hearing is deemed withdrawn.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

No acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service, and no acquired psychiatric disorder has been present during the period of this claim. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 1712 (2012); 38 C.F.R. §§ 3.381, 17.161 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board finds the duty to notify was satisfied by letters sent to the Veteran in August 2010 and December 2011, prior to the adjudications of the Veteran's claim.   

VA has also satisfied its duty to assist the Veteran in the development of the facts pertinent to this claim.  The Veteran's service treatment records (STRs) and all identified post-service VA medical records have been obtained.  The Veteran was also afforded a VA examination in January 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the report of the January 2011 VA psychiatric examination and medical opinion are adequate for adjudication purposes, because they provide the results of a thorough psychiatric assessment and the medical opinion is supported by a complete rationale that clearly evidences a comprehensive review of the Veteran's entire record.

The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.




Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran initiated a claim for a severe personality disorder in July 2010.  His claim was subsequently denied in a January 2011 rating decision.  In December 2011 the Veteran asked for reconsideration of his acquired psychiatric disorder claim, this time asserting he suffered from a chronic adjustment disorder.  The RO again denied his claim in July 2012.  This appeal followed.  

The Veteran's service treatment records (STRs) are negative for evidence of an acquired psychiatric disorder.  Rather, the evidence indicates the Veteran was initially treated for an inferiority complex in January 1980.  At that time the Veteran reported experiencing difficulties at work as well as marital problems.  The Veteran subsequently underwent a psychiatric assessment in the course of his administrative discharge, at which time he was diagnosed with a severe immature personality disorder.  

The Veteran's outpatient treatment reports from the Bay Pines VA Medical Center (VAMC) show treatment for an adjustment disorder with anxiety several years prior to the submission of his claim. 

The Veteran underwent a VA examination in January 2011.  The examiner acknowledged the Veteran's treatment for acquired psychiatric disorders between August 2006 and June 2007; however, the examiner found this was situational psychiatric manifestation that was triggered by difficult personal and financial stressors the Veteran was facing.  Following examination, the examiner found the Veteran did not satisfy the criteria for a diagnosis of an acquired psychiatric disorder at that time, and assessed the Veteran's global assessment of functioning (GAF) to fall within the 87th time frame for the prior two years.  This GAF score indicates the Veteran had absent or minimal psychiatric symptoms, was functioning well in a wide range of areas, was socially effective, and experienced no more than everyday problems or concerns.  

The Board notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this regard, the Board has reviewed the Veteran's lay statements; however, at no time during active duty was the Veteran treated for an acquired psychiatric disorder.  To the contrary, the Veteran acknowledges he was treated for a personality disorder in service.  As noted above, service connection is not available for personality disorders.  

Although the Board notes the Veteran was diagnosed with an adjustment disorder from 2006 to 2007, the January 2011 VA examiner found this was a transient condition that resolved after a period of heightened stress in the Veteran's life subsided.  The Board has reviewed all evidence provided by the Veteran, and has not found any evidence establishing a confirmed diagnosis of an acquired psychiatric disorder at any time during the pendency of this claim.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences symptoms that are commonly associated with a psychiatric disability, such as anxiety or a depressed mood, but he is not competent to diagnose himself with an acquired psychiatric disorder.  As discussed above, the medical evidence fails to show an acquired psychiatric disorder has been present during the period of the claim, or was present during the Veteran's period of active duty.  Therefore, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


